 


 HR 5214 ENR: Representative Payee Fraud Prevention Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 5214 
 
AN ACT 
To amend title 5, United States Code, to prevent fraud by representative payees. 
 
 
1.Short titleThis Act may be cited as the Representative Payee Fraud Prevention Act of 2019.  2.Representative payee fraud (a)Definitions (1)CSRSSection 8331 of title 5, United States Code, is amended— 
(A)in paragraph (31), by striking and at the end;  (B)in paragraph (32), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following:  (33)representative payee means a person (including an organization) designated under section 8345(e)(1) to receive payments on behalf of a minor or an individual mentally incompetent or under other legal disability..  
(2)FERSSection 8401 of title 5, United States Code, is amended— (A)in paragraph (37), by striking and at the end;  
(B)in paragraph (38), by striking the period at the end and inserting ; and; and  (C)by adding at the end the following: 
 
(39)representative payee means a person (including an organization) designated under section 8466(c)(1) to receive payments on behalf of a minor or an individual mentally incompetent or under other legal disability..  (b)Embezzlement or conversion (1)CSRSSubchapter III of chapter 83 of title 5, United States Code, is amended by inserting after section 8345 the following: 
 
8345a.Embezzlement or conversion of payments 
(a)Embezzling and conversion generally 
(1)In generalIt shall be unlawful for a representative payee to embezzle or in any manner convert all or any part of the amounts received from payments received as a representative payee to a use other than for the use and benefit of the minor or individual on whose behalf such payments were received.  (2)RevocationIf the Office determines that a representative payee has embezzled or converted payments as described in paragraph (1), the Office shall promptly— 
(A)revoke the certification for payment of benefits to the representative payee; and  (B)certify payment— 
(i)to another representative payee; or  (ii)if the interest of the individual under this title would be served thereby, to the individual.  
(b)PenaltyAny person who violates subsection (a)(1) shall be fined under title 18, imprisoned for not more than 5 years, or both..  (2)FERSSubchapter VI of chapter 84 of title 5, United States Code, is amended by inserting after section 8466 the following: 
 
8466a.Embezzlement or conversion of payments 
(a)Embezzling and conversion generally 
(1)In generalIt shall be unlawful for a representative payee to embezzle or in any manner convert all or any part of the amounts received from payments received as a representative payee to a use other than for the use and benefit of the minor or individual on whose behalf such payments were received.  (2)RevocationIf the Office determines that a representative payee has embezzled or converted payments as described in paragraph (1), the Office shall promptly— 
(A)revoke the certification for payment of benefits to the representative payee; and  (B)certify payment— 
(i)to another representative payee; or  (ii)if the interest of the individual under this title would be served thereby, to the individual.  
(b)PenaltyAny person who violates subsection (a)(1) shall be fined under title 18, imprisoned for not more than 5 years, or both..  (3)Technical and conforming amendments (A)The table of sections for chapter 83 of title 5, United States Code, is amended by inserting after the item relating to section 8345 the following: 
 
 
8345a. Embezzlement or conversion of payments..  
(B)The table of sections for chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8466 the following:   8466a. Embezzlement or conversion of payments..  (c)Deferral of payment pending appointment of representative payee (1)CSRSSection 8345(e) of title 5, United States Code, is amended— 
(A)by inserting (1) after (e);  (B)in the first sentence, by inserting (including an organization) after person;  
(C)in the second sentence— (i)by inserting (including an organization) after any person; and  
(ii)by inserting and may appropriately receive such payments on behalf of the claimant after claimant the second place it appears; and  (D)by adding at the end the following: 
 
(2)If the Office determines that direct payment of a benefit to an individual mentally incompetent or under other legal disability would cause substantial harm to the individual, the Office may defer or suspend direct payment of the benefit until such time as the appointment of a representative payee is made. The Office shall resume payment as soon as practicable, including all amounts due..  (2)FERSSection 8466(c) of title 5, United States Code, is amended— 
(A)by inserting (1) after (c);  (B)in the first sentence, by inserting (including an organization) after person;  
(C)in the second sentence— (i)by inserting (including an organization) after any person; and  
(ii)by inserting and may appropriately receive such payments on behalf of the claimant after claimant the second place it appears; and  (D)by adding at the end the following: 
 
(2)If the Office determines that direct payment of a benefit to an individual mentally incompetent or under other legal disability would cause substantial harm to the individual, the Office may defer or suspend direct payment of the benefit until such time as the appointment of a representative payee is made. The Office shall resume payment as soon as practicable, including all amounts due..  (d)Limitations on appointments of representative payees (1)CSRSSection 8345 of title 5, United States Code, is amended by inserting after subsection (e) the following: 
 
(f)The Office may not authorize a person to receive payments on behalf of a minor or individual of legal disability under subsection (e) if that person has been convicted of a violation of— (1)section 8345a or 8466a;  
(2)section 208 or 1632 of the Social Security Act (42 U.S.C. 408, 1383a); or  (3)section 6101 of title 38..  
(2)FERSSection 8466 of title 5, United States Code, is amended by adding at the end the following:  (d)The Office may not authorize a person to receive payments on behalf of a minor or individual of legal disability under subsection (c) if that person has been convicted of a violation of— 
(1)section 8345a or 8466a;  (2)section 208 or 1632 of the Social Security Act (42 U.S.C. 408, 1383a); or  
(3)section 6101 of title 38..  3.Implementation (a)Authorization of paymentsSection 8348(a)(1)(B) of title 5, United States Code, is amended by inserting in administering fraud prevention under sections 8345, 8345a, 8466, and 8466a of this title, after 8465(b) of this title,.  
(b)RegulationsNot later than 1 year after the date of enactment of this Act, the Office of Personnel Management— (1)shall promulgate regulations to carry out the amendments made by section 2; and  
(2)may promulgate additional regulations relating to the administration of the representative payee program.  4.Effective dateThe amendments made by section 2— 
(1)shall take effect on the date of the enactment of this Act; and  (2)apply on and after the effective date of the regulations promulgated under section 3(b)(1).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
